DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorqvist et al. (US 2003/0091180 A1).

receiving a first signal [Far-end speech] from a remote endpoint, the first signal including a first linear portion associated with a first energy value [A far-end digital signal (e.g., digitized far-end speech and noise received via the Internet) is input to the digital-to-analog converter 145 and to the second voice activity detector 155. paragraph 0013]; 
emitting first audio at a loudspeaker component, the first audio based on the first signal [The resulting far-end analog signal is input to the loudspeaker 120 for presentation to a near-end user. paragraph 0013];
collecting second audio using a first microphone, wherein the second audio includes a speech component corresponding to a speech of a near-end talker [Additionally, near-end speech, near-end noise and far-end echo are received at the microphone 110 and combine to produce a near-end analog signal which is amplified by the adjustable gain amplifier 130 and digitized by the analog-to-digital converter 140. paragraph 0014]; 
emitting, by the first microphone, a first microphone signal, wherein the first microphone signal includes a second linear portion corresponding to the speech component of the collected second audio, the second linear portion associated with a second energy value [In operation, the control processor 160 monitors the near-end digital signal y(n), as well as the output from each voice activity detector 150, 155, and adjusts the gain of the amplifier 130 so that the level of the near-end digital signal y(n) is suitable for input to a speech coder (not shown) and/or any other digital signal processing algorithm which may be used to prepare the near-end signal y(n) for transmission. paragraph 0015]; 

revising, responsive to the determination, the energy value of the linear portion of the first signal [as is also described in detail below, gain adjustments can also be conditioned on a measurement of the peak level of the near-end speech in order to prevent gain adjustment errors when two or more near-end users are speaking. paragraphs 0016-0017], 
wherein the loudspeaker component is configured to emit audio at a volume in accordance with the energy value of the linear portion of the first signal [The disclosed gain control techniques provide correctly adjusted signal levels during the entirety of a conversation and are resilient to background noise and loudspeaker echo. paragraph 0030]. 

 As to claim 3, Sorqvist discloses the method of claim 1, wherein determining whether the energy value associated with the first linear portion of the first microphone signal satisfies one or more criteria comprises determining whether a current energy value associated with the first linear portion exceeds a predetermined threshold [The saturation counter becomes greater than or equal to an overall saturation threshold T2, the amplifier gain is stepped down, and the saturation counter is reset. paragraph 0027].  

As to claim 4, Sorqvist discloses the method of claim 3, wherein the current energy value associated with the first linear portion corresponds to an increase in volume of the speech [The .  

 



















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2, 7-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorqvist in view of Aichner et al. (US 2011/0093102 A1).
As to claim 2, Sorqvist discloses revising, responsive to the computation, the energy value of the linear portion of the first signal [paragraphs 0016-0017].
Sorqvist fails to disclose a non-linear portion corresponding to the near-end ambient component.
However, Aichner teaches the first microphone signal further includes a non-linear portion corresponding to the near-end ambient component [paragraph 0012]; and 
further comprising: computing whether the energy value associated with the non-linear portion of the first microphone signal satisfies one or more other criteria [paragraph 0012].
Sorqvist and Aichner are analogous because they are all directed to adaptive signal gain control system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the generation of non-linear acoustic components taught by Aichner in a control processor of the near-end signal such as that of Sorqvist as suggested by Aichner, for the obvious purpose of a process of  transmitting back to the far-end and that can reduce the amount of the distortion perceived at the near-end, by combining prior art elements according to known methods to yield predictable results.

As to claim 7, Sorqvist discloses a conferencing endpoint [FIG. 1], the conferencing endpoint comprising: 
a transceiver unit [160 on FIG. 1]; 
a loudspeaker [120 on FIG. 1] component coupled to the transceiver unit [paragraph 0013]; 

one or more processing units coupled to the transceiver unit, the loudspeaker, and the microphone [paragraph 0014]; 
the instructions comprising instructions to: receive a first signal from a remote endpoint using the transceiver unit, the first signal including a first linear portion associated with a first energy value [A far-end digital signal (e.g., digitized far-end speech and noise received via the Internet) is input to the digital-to-analog converter 145 and to the second voice activity detector 155. paragraph 0013]; 
emit first audio using the loudspeaker component, the first audio based on the first signal; collect second audio using the microphone, wherein the second audio includes a speech component corresponding to a speech of a near-end talker [The resulting far-end analog signal is input to the loudspeaker 120 for presentation to a near-end user. paragraph 0013]; 
emit, using the microphone, a first microphone signal, wherein the first microphone signal includes a second linear portion corresponding to the speech component of the collected second audio, the second linear portion associated with a second energy value [In operation, the control processor 160 monitors the near-end digital signal y(n), as well as the output from each voice activity detector 150, 155, and adjusts the gain of the amplifier 130 so that the level of the near-end digital signal y(n) is suitable for input to a speech coder (not shown) and/or any other digital signal processing algorithm which may be used to prepare the near-end signal y(n) for transmission. paragraph 0015]; 
determine whether the second energy value associated with the second linear portion of the first microphone signal satisfies one or more criteria [The control processor 160 measures the 
and revise, responsive to the determination, the energy value of the linear portion of the first signal [As is also described in detail below, gain adjustments can also be conditioned on a measurement of the peak level of the near-end speech in order to prevent gain adjustment errors when two or more near-end users are speaking. paragraphs 0016-0017], 17/21Atty. Dkt. No. 199-2034US Customer No. 11422 
wherein the loudspeaker component is configured to emit audio at a volume in accordance with the energy value of the linear portion of the first signal [The disclosed gain control techniques provide correctly adjusted signal levels during the entirety of a conversation and are resilient to background noise and loudspeaker echo. paragraph 0030]. 
Sorqvist fails to disclose at least one non-transitory memory unit storing instructions.
However, Aichner teaches at least one non-transitory memory unit storing instructions executable by the one or more processing units, the instructions comprising instructions to [paragraph 0029].
Sorqvist and Aichner are analogous because they are all directed to adaptive signal gain control system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the generation of non-linear acoustic components taught by Aichner in a control processor of the near-end signal such as that of Sorqvist as suggested by Aichner, for the obvious purpose of a process of  transmitting back to the far-end and that can reduce the amount of the distortion perceived at the near-end, by combining prior art elements according to known methods to yield predictable results.



As to claim 9, see claim 3’s rejection above. 

As to claim 10, see claim 4’s rejection above. 

As to claim 13, Sorqvist discloses wherein the instructions comprise instructions to [paragraph 0001]: 
receive a first signal from a remote endpoint, the first signal including a first linear portion associated with a first energy value [A far-end digital signal (e.g., digitized far-end speech and noise received via the Internet) is input to the digital-to-analog converter 145 and to the second voice activity detector 155. paragraph 0013]; 
emit first audio at a loudspeaker component, the first audio based on the first signal [The resulting far-end analog signal is input to the loudspeaker 120 for presentation to a near-end user. paragraph 0013];
collect second audio using a first microphone, wherein the second audio includes a speech component corresponding to a speech of a near-end talker [In operation, the control processor 160 monitors the near-end digital signal y(n), as well as the output from each voice activity detector 150, 155, and adjusts the gain of the amplifier 130 so that the level of the near-end digital signal y(n) is suitable for input to a speech coder (not shown) and/or any other digital signal processing algorithm which may be used to prepare the near-end signal y(n) for transmission. paragraph 0015]; 

determine whether an energy value associated with the second linear portion of the first microphone signal satisfies one or more criteria [The control processor 160 measures the average level of near-end speech in the near-end signal y(n) and adjusts the gain of the amplifier 130 so as to continually push the measured average level toward a target, or preferred average level. paragraph 0016]; and 
revise, responsive to the determination, the energy value of the linear portion of the first signal [As is also described in detail below, gain adjustments can also be conditioned on a measurement of the peak level of the near-end speech in order to prevent gain adjustment errors when two or more near-end users are speaking. paragraphs 0016-0017], 
wherein the loudspeaker component is configured to emit audio at a volume in accordance with the energy value of the linear portion of the first signal [The disclosed gain control techniques provide correctly adjusted signal levels during the entirety of a conversation and are resilient to background noise and loudspeaker echo. paragraph 0030].
Sorqvist fails to disclose a non-transitory computer readable medium storing instructions.

Sorqvist and Aichner are analogous because they are all directed to adaptive signal gain control system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the generation of non-linear acoustic components taught by Aichner in a control processor of the near-end signal such as that of Sorqvist as suggested by Aichner, for the obvious purpose of a process of  transmitting back to the far-end and that can reduce the amount of the distortion perceived at the near-end, by combining prior art elements according to known methods to yield predictable results.

As to claim 14, see claim 2’s rejection above.

As to claim 15, see claim 3’s rejection above.

As to claim 16, see claim 4’s rejection above.







s 5-6, 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorqvist and Aichner as applied to claims 3 and 9 above, and further in view of Thomsen et al. (US 2013/0129117 A1).
As to claim 5, Sorqvist and Aichner fail to disclose a sound volume of 73 decibels or greater.
However, Thomsen teaches wherein the current energy value corresponds to a sound volume of 73 decibels or greater [In this way, when the switch is controlled to forward the first amplified audio signal to the analogue-to-digital converter, the resulting digital audio signal may represent small and normal (human speech produces around 65-70 dB SPL average measured at 1 meter distance) sound pressure levels for example within a range from 0 to 100 dB SPL. paragraph 0053]. 
Sorqvist, Aichner and Thomsen are analogous because they are all directed to adaptive signal gain control system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the audio amplification circuit taught by Thomsen in a control processor of the near-end signal such as that of Sorqvist and Aichner as suggested by Thomsen, for the obvious purpose of a detected level can, by comparison with one or more predetermined threshold levels, be used to indicate how far the digital audio signal is from its overload limit, by combining prior art elements according to known methods to yield predictable results. 

As to claim 6, Sorqvist and Aichner fail to disclose a sound volume of 76 decibels. 
However, Thomsen teaches wherein the current energy value corresponds to a sound volume of 76 decibels [In this way, when the switch is controlled to forward the first amplified 
Sorqvist, Aichner and Thomsen are analogous because they are all directed to adaptive signal gain control system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the audio amplification circuit taught by Thomsen in a control processor of the near-end signal such as that of Sorqvist and Aichner as suggested by Thomsen, for the obvious purpose of a detected level can, by comparison with one or more predetermined threshold levels, be used to indicate how far the digital audio signal is from its overload limit, by combining prior art elements according to known methods to yield predictable results.

As to claim 11, see claim 5’s rejection above. 

As to claim 12, see claim 6’s rejection above. 

As to claim 17, see claim 5’s rejection above.

As to claim 18, see claim 6’s rejection above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
May 27, 2021